MEMORANDUM2
Daniel Alexander Frenkel appeals the 33-month sentence imposed following his guilty plea to bank fraud, in violation of 18 U.S.C. § 1344. We have jurisdiction pursuant to 28 U.S.C. § 1291, and we affirm.
Frenkel contends that the district court erred when it applied a two-level enhancement under U.S.S.G. § 3C1.1 for obstruction of justice because the district court’s findings were insufficient.
We review for clear error the district court’s factual findings that the defendant obstructed justice. United States v. Ancheta, 38 F.3d 1114, 1117-18 (9th Cir. 1994). We review de novo whether the district court’s factual determinations were sufficient to support an enhancement under § 3C1.1. United States v. Ford, 989 F.2d 347, 351 (9th Cir.1993).
The district court found that at his suppression hearing, Frenkel had “made statements that simply weren’t true,” and that these statements concerned a material issue. These findings were sufficient to support the application of an enhancement for obstruction of justice. See U.S.S.G. § 3C1.1 cmt. n. 4(f) (listing the provision of providing “materially false information to a judge or magistrate” as an example of the type of conduct that warrants an enhancement for obstruction); see also United States v. Sherwood, 98 F.3d 402, 415 (1996) (affirming the application of an enhancement pursuant to § 3C1.1 where the district court determined that a defendant gave false testimony at a suppression hearing concerning a material issue). Accordingly, the district court did not err by applying the enhancement. See id.
AFFIRMED.

. This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by 9th Cir. R. 36-3.